Citation Nr: 1818958	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-005 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 18, 2008, for the grant of service connection for residuals of a left little finger injury (left finger injury), to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left finger residuals, effective May 6, 2009.  

In his February 2012 VA Form 9 and corresponding statements, the Veteran requested an in-person hearing before a Decision Review Officer (DRO) and a Board videoconference hearing thereafter.  The Veteran failed to appear for the scheduled DRO hearing in May 2012 and for the scheduled Board videoconference hearing in July 2015, and he has not requested new hearings.  Accordingly, the Board considers the Veteran's requests for DRO and Board videoconference hearings withdrawn pursuant to 38 C.F.R. § 20.704(d) (2017).  

During the pendency of the appeal, the RO, in a January 2012 rating decision, granted an earlier effective date of February 12, 2008, for the Veteran's service-connected left finger residuals.  In a March 2012 rating decision, the RO granted an effective date of January 18, 2008, as it found that the February 12, 2008 effective date was erroneous.  

The Veteran's appeal was remanded to the agency of original jurisdiction in July 2016 for further development.  The required development was completed and the matter is now properly before the Board.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left finger injury was initially denied in a November 2006 rating decision; the Veteran did not appeal, and that decision became final one year from the date of issue.

2.  On January 18, 2008, the Veteran contacted the RO and requested his claim for service connection for a left finger injury be re-opened and between the November 2006 rating decision and the January 18, 2008 petition to reopen, there is no communication from the Veteran interpretable as a claim.

3.  The November 2006 rating decision denied the Veteran service connection for a left finger injury on the basis of failing to show a clinical diagnosis of a left finger injury.

4.  Consideration of Service Medical Records noting an in-service left finger injury would not have resulted in a manifestly different outcome in the Veteran's November 2006 claim for service connection.


CONCLUSIONS OF LAW

1.   The criteria for an effective date prior to January 18, 2008, for the grant of service connection for a left finger injury have not been met.  38 U.S.C. §§ 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).

2.  The criteria for an effective date prior to January 18, 2008 for the grant of service connection for a left little finger injury, based on CUE are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran's Claims Assistance Act does not apply to claims of earlier effective date or CUE in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  As such, no further discussion of VA's duties to notify and assist is necessary.

The Veteran's initial claim for service connection claim for a left finger injury was filed in July 2006, and denied in a November 2006 rating decision.  That rating decision became a final determination of the Veteran's claim when the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the rating decision.  See 38 U.S.C. §§ 7104, 7105 (2012).  A final RO decision is not subject to revision in the absence of CUE in that decision.  

In January 2008, the Veteran notified the RO of his intent to re-open this claim for service connection.  

A December 2009 rating decision granted service connection for the left finger injury and assigned an effective date of May 2009.  The Veteran filed a notice of disagreement (NOD) in February 2010, stating that CUE in the November 2006 rating decision prevented the Veteran from being awarded an earlier effective date for service connection for his left little finger injury.  The Veteran's February 2010 NOD stated: 

Residuals, left finger injury...(probably CUE) I filed for this condition back in December 2006, and was denied because you could not find the medical evidence to prove my injury to be service connected...In 2009, I by chance, came across a Service Medical Record that discharged me from the hospital after the Army performed surgery on my finger, which proved to you my injury was service connected...I then re-opened my claim for which you did grant me service connection (rating decision 12/31/2009)...I am requesting that you back date my effective date to the original date that I filed, back in 2006.

A subsequent rating decision in January 2012 granted an earlier effective date of February 2008.  In February 2012, the Veteran filed a VA Form 9, Appeal to the Board Veterans' of Appeals, continuing his claim for an earlier effective date.  Another rating decision was issued in March 2012 granting the Veteran an earlier effective date of January 18, 2008.  

Earlier Effective Date

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400(q), (r) (2017).  But when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1) (2017).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2017).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002).

Even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005).

In the present case, as noted above, the Veteran initially filed his claim for service connection for a left finger injury in July 2006.  The claim was denied in a November 2006 rating decision.  That rating decision became a final determination when the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the rating decision.  See 38 U.S.C. §§ 7104, 7105 (2012).  The record establishes the Veteran next requested to re-open his claim for service connection for a left finger injury when he contacted the RO on January 18, 2008.  Accordingly, the earliest possible effective date for the Veteran's claim for service connection is January 18, 2008. 
  
Entitlement to an effective date prior to January 18, 2008, is not warranted.

Earlier Effective Date Based on CUE in Prior Rating Decision

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or can any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, 6 Vet. App. at 44. 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Any claim of CUE must be pled with specificity.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated. In other words, to present a valid claim of CUE, the Veteran cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  

At present, the Veteran asserts that the RO should have assigned an effective date of November 2006, when he first filed his claim for service connection for a left finger injury.  The February 2010 statement alleges there was CUE in the November 2006 rating decision by failing to consider a Service Medical Record available at the time of the decision that established the Veteran did have surgery on his left little finger during his period of active service with the United States Army. 

However, the November 2006 rating decision clearly states the Veteran's denial of service connection was not based on a lack of evidence of an in-service injury, but rather a lack of evidence of a diagnosis for residuals of a left finger injury.  In addition, the November 2006 rating decision notes that the Veteran failed to report for a VA examination that might have diagnosed the Veteran with a left finger injury during the relevant time period, and that no additional medical evidence was provided by the Veteran to establish a clinical diagnosis.  The November 2006 rating decision states:

Service medical records show that you were diagnosed and treated for an injury to the left little finger while in service.  You were scheduled for an examination at the North Texas Veterans Health Care System; however, report from the facility indicates you did not report for the examination.  Evidence expected from that examination which might have been pertinent to your claim could not be considered.  [A] Veterans Claims Assistance Act (VCAA) letter was mailed to you on September 15, 2006 offering you an opportunity to provide additional information or identify other medical evidence. As of the date of this rating decision, no response has been received.  There is no medical evidence that shows you have current residuals from the injury in service.  Service connection for the residuals is denied because the medical evidence of record fails to show this disability has been clinically diagnosed. 

Moreover, the December 2009 rating decision granting the Veteran service connection specifically notes the Veteran's clinical diagnosis of a left finger injury during a VA examination in December 2009. 

The Board finds that the RO failing to consider a Service Medical Record noting a left finger injury during active service does not rise to the level of CUE.  The record does not establish that the outcome would have been manifestly different if the RO had considered this specific Service Medical Record.  See Fugo 6 Vet. App. 40, 43-44, citing Russell, 3 Vet. App. at 313-14.  Rather the record shows that the 2006 rating decision acknowledged a left finger injury during active service, but also found that the Veteran failed to establish a clinical diagnosis of left finger injury, and in turn, his claim was denied.  Upon establishing a clinical diagnosis of a left finger injury, the Veteran was granted service connection in the December 2009 rating decision.  The effective date of January 18, 2008, assigned in the March 2012 rating decision, represents the Veteran's earliest contact with the RO requesting the claim for service connection for a left finger injury be re-opened.  

Entitlement to an effective date prior to January 18, 2008, based on CUE in a prior rating decision is not warranted.    


ORDER

Entitlement to an effective date prior to January 18, 2008, for the grant of service connection for residuals of a left finger injury, to include as based on CUE is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


